[Cite as In re A.R.K., 2016-Ohio-8028.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: A.R.K.                                       C.A. No.      28042



                                                    APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
                                                    COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
                                                    CASE No.   LC 14-01-16

                                 DECISION AND JOURNAL ENTRY

Dated: December 7, 2016



        MOORE, Judge.

        {¶1}     Appellant Jackson-Milton Local School District Board of Education (“Jackson-

Milton”) appeals from the judgment of the Summit County Court of Common Pleas, Juvenile

Division. We vacate the trial court’s entry.

                                               I.

        {¶2}     In January 2014, A.R.K.’s paternal grandmother and step-grandfather (“the

Grandparents”) filed a complaint for legal custody, along with a motion for temporary custody.

The Grandparents were granted temporary custody. On April 7, 2014, the magistrate issued a

magistrate’s order (“April 7th order”) which stated that, pursuant to R.C. 2151.362 and in

accordance with R.C. 3313.64, Jackson-Milton Local School District was responsible for the

costs of educating A.R.K who was removed from her home at 135 Market Street, Lake Milton,

Ohio. The order additionally stated that it was “subject to redetermination by the Department of

Education as appropriate.” The bottom of the order noted that “[a]ny person may appeal to the
                                                   2


court from any order of a magistrate by filing a motion to set the order aside, in accordance with

[Juv.R.] 40(E)(3)(a) & (b) or [Civ.R.] 53(C)(3)(b)1, within ten (10) days of the filing of the

order.” Below that advisement, the order indicates it was sent to both Cuyahoga Falls Schools

and Jackson-Milton Schools.2

         {¶3}     Ultimately, on June 25, 2014, legal custody was awarded to the Grandparents.

Following the award of legal custody, on July 31, 2014, Cuyahoga Falls School District sent a

letter to the court informing it that the zip code of Lake Milton encompassed three different

school districts and sought a determination of which district was financially responsible for the

education of A.R.K.3 The magistrate then forwarded a copy of the April 7th order to Cuyahoga

Falls School District.

         {¶4}     On September 15, 2014, Jackson-Milton filed a motion to intervene and to vacate

or amend the April 7th order. Jackson-Milton maintained that the address listed in the April 7th

order, which resulted in Jackson-Milton being deemed the district responsible for bearing the

cost of educating A.R.K., was fictional and did not exist, and requested a hearing to determine

which district should be financially responsible for the cost of educating A.R.K. The motion did

not mention or cite to Civ.R. 60(B). It also argued that the letter from the Cuyahoga Falls School

District contained hearsay.

         {¶5}     The magistrate issued a decision on September 30, 2014. Therein, the magistrate

noted that “her initial order may have been incorrect [as] [t]he magistrate cannot locate 135

Market Street in Lake Milton as an accurate address.” (Emphasis added.) The magistrate went


         1
             We note that, at the time the order was issued, Juv.R. 40(E) and Civ.R. 53(C)(3) did not
exist.
         2
         Nonetheless, the docket does not indicate that this order was ever served on any person.
         3
         The July 31, 2014 letter is not in the record; however, it is discussed in an entry by the
magistrate.
                                                  3


on to state that “there is nothing in the statutory framework that permits this court to amend or

vacate its initial decision. Both the court and the school districts are bound by the limitation that

only the Department of Education can re-determine the court’s initial order.” The magistrate

thus denied the motion to intervene and to vacate and ordered that “[a]ny re-determination of the

court’s [April 7th order] must be done by the Department of Education.” That same day, the trial

court adopted the decision of the magistrate and ordered that the motion to intervene and to

vacate or amend the April 7th order was denied and that “[a]ny re-determination of the [April 7th

order] must be done by the Department of Education.” Jackson-Milton did not seek to file

objections to the magistrate’s decision nor did it file an appeal.

       {¶6}    On October 23, 2015, Jackson-Milton filed a motion to vacate or amend the April

7th order and the September 2014 judgment.4 In the motion, Jackson-Milton asserted that, in the

interim, it had sought a re-determination from the Ohio Department of Education and claimed it

was denied the same because it failed to supply sufficient evidence of A.R.K.’s mother’s address.

Jackson-Milton maintained that the trial court was free to revisit its determination and essentially

reasserted arguments it made in the prior motion. At no point did Jackson-Milton assert that its

due process rights were violated or mention Civ.R. 60(B). Additionally, while Jackson-Milton

mentioned that the trial court should hold an evidentiary hearing, it never indicated a hearing was

required under the circumstances.

       {¶7}    On November 5, 2015, the trial court issued an order stating that the address

supplied by A.R.K.’s mother was within the Jackson-Milton School District and thus the district

responsible for assuming the costs of educating A.R.K was properly determined. The trial court


       4
        The motion claims to seek to vacate the September 14, 2015 order, but there is no such
order. We presume Jackson-Milton sought to vacate the September 2014 judgment of the trial
court.
                                                4


also found that it did “not have ongoing jurisdiction to determine the responsibility for costs of

education for children[,]” and that “[a]ny further issues regarding educational responsibility are,

by law, to be directed to the Department of Education.”

       {¶8}    Jackson-Milton has appealed, raising a single assignment of error for our review.

                                                II.

                                 ASSIGNMENT OF ERROR

       THE JUVENILE COURT ERRED IN NOT HOLDING A HEARING TO
       DEFINITIVELY DETERMINE THE SCHOOL DISTRICT THAT WAS TO
       BEAR THE COST OF EDUCATING THE MINOR IN THIS CASE –
       ESPECIALLY WHEN THE JUVENILE COURT ADMITTED THAT ITS
       PRIOR DETERMINATION WAS AT LEAST QUESTIONABLE, IF NOT
       PATENTLY INCORRECT.

       {¶9}    Jackson-Milton asserts in its sole assignment of error that the trial court erred in

failing to hold a hearing to determine the school district responsible for assuming the cost of

educating A.R.K.

       {¶10} We begin by noting that Jackson-Milton is only appealing from the trial court’s

November 5, 2015 entry. Thus, we are limited to considering whether the trial court erred in

failing to hold a hearing with respect to Jackson-Milton’s most recent motion. Nonetheless, we

do not reach the merits of this issue because we conclude that the ruling from which Jackson-

Milton now appeals is based upon, what is in substance, a motion to reconsider, which is a

nullity. See Allstate Ins. Co. v. Witta, 9th Dist. Summit No. 25738, 2011-Ohio-6068, ¶ 8.

       {¶11} While the initial April 7th order of the magistrate was not a final, appealable

order, see Harkai v. Scherba Industries, Inc., 136 Ohio App. 3d 211, 218 (9th Dist.2000), the

judgment granting legal custody to the Grandparents entered on June 25, 2014 was a final order.

See In re B.C., 9th Dist. Summit Nos. 26976, 26977, 2014-Ohio-2748, ¶ 7. Jackson-Milton’s

September 2014 motion sought to intervene and to vacate or amend the April 7th order. In its
                                                    5


motion, Jackson-Milton asserted that the address relied on to determine financial liability did not

exist and that a letter (not within this Court’s record) sent to the trial court after it issued its April

7th order somehow formed the basis for the determination of financial responsibility, and that

that letter contained improper hearsay. Subsequently, the magistrate issued a decision denying

Jackson-Milton’s motion and concluding that the Ohio Department of Education was responsible

for re-determinations of the April 7th order. The trial court adopted the magistrate’s decision

that same day and entered judgment. Jackson-Milton did not seek to object to the magistrate’s

decision, nor did it appeal the trial court’s judgment.

        {¶12} Instead, over a year later, Jackson-Milton filed another motion captioned as a

motion “to vacate or amend the April 7, 2014 and September [2014] orders of this [c]ourt[.]” In

that motion Jackson-Milton pointed out that it had unsuccessfully sought a re-determination from

the Ohio Department of Education and asserted that the trial court was “free to revisit the

issue[.]”   Jackson-Milton again pointed out that the address used to determine financial

responsibility did not exist and noted that a letter on which the trial court allegedly relied in its

April 7th order contained improper hearsay.

        {¶13} The trial court then issued the entry now appealed from, and therein concluded

that the original determination was proper and that any further issues concerning financial

responsibility must be directed to the Ohio Department of Education.

        {¶14} While Jackson-Milton did not cite to, or rely on Civ.R. 60(B) in either of its

motions, Loc.R. 5.06 of the Court of Common Pleas Summit County, Juvenile Division,

provides that all motions for relief from judgment must comply with Civ.R. 60 and 7(B). In

substance, Jackson-Milton’s September 2014 motion was, in part, a motion for relief from

judgment. Thus, the trial court’s ruling on the September 2014 motion denying the motion to
                                                   6


vacate was a final appealable order. See Bencin v. Bencin, 9th Dist. Medina Nos. 10CA0097-M,

11CA0113-M, 2012-Ohio-4197, ¶ 11. (“[A] judgment granting or denying a Civ.R. 60(B)

motion is, as a rule, a final appealable order[.]”).

        {¶15} And while Jackson-Milton captioned its most recent motion as a motion to vacate

or amend the April 7th and September 2014 orders, in essence and substance, Jackson-Milton’s

motion was a motion to reconsider the trial court’s September 2014 ruling denying Jackson-

Milton’s motion to vacate or amend the April 7th order. Because Jackson-Milton’s most recent

motion was a motion to reconsider a final judgment, the motion, and the trial court’s ruling on it

are nullities. See Witta, 2011-Ohio-6068, at ¶ 8.

        {¶16} Further, because the trial court’s ruling is a nullity, it is also void. See id. at ¶ 9.

This Court has the “inherent power to vacate a void judgment because such an order simply

recognizes the fact that the judgment was always a nullity.” (Internal quotations and citations

omitted.) Id. at ¶ 20. Accordingly, we exercise that authority and vacate the trial court’s

November 5, 2015 entry. The merits of Jackson-Milton’s arguments are not properly before us.

                                                  III.

        {¶17} The November 5, 2015 judgment of the Summit County Court of Common Pleas,

Juvenile Division, is vacated.

                                                                                  Judgment vacated.




        There were reasonable grounds for this appeal.
                                                 7


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



CARR, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

SCOTT C. ESSAD, Attorney at Law, for Appellant.

CHRISTIAN M. WILLIAMS and JACQUELINE WALSH BRICKMAN, Attorneys at Law, for
Appellee.